Citation Nr: 1631007	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus.  

2.  Entitlement to an initial rating in excess of 10 percent for neuropathy in the right foot.

3.  Entitlement to an initial rating in excess of 10 percent for neuropathy in the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August to December 1999, December 2001 to February 2002, February 2003 to July 2004 and from August 2008 to December 2009.  

This matter is on appeal from a March 2010 rating decision as part of the Benefits Delivery at Discharge (BBD) program by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal is currently with the RO in Chicago, Illinois.   

The Veteran testified before the undersigned Veterans Law Judge in December 2015.  A transcript of the hearing is of record.

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that it is has been previously reviewed by the RO or does not relate to the issue on appeal.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  





FINDINGS OF FACT

1.  The Veteran's bilateral pes planus has been characterized by pain upon manipulation and characteristic callosities; extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation, and no improvement of symptoms with orthopedic shoes or appliances has not been shown.  

2.  Separate ratings for the neurological symptoms in the Veteran's feet constitute improper multiple disability ratings for the same disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no more, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5276 (2015).

2.  As there is no legal basis for the previously assigned separate 10 percent ratings for neuropathy in the feet, and in light of the rating above, these rating are terminated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran is service-connected for neuropathy in the feet, with a 10 percent disability rating for each extremity under 38 C.F.R. § 4.124a, DC 8722 (addressing the superficial peroneal nerve).  He is also service-connected for bilateral pes planus, with a noncompensable rating under 38 C.F.R. § 4.71a, DC 5276 (addressing pes planus).  

As an initial matter, the Board determines that a 30 percent rating is warranted for the Veteran's pes planus.  

Specifically, in order to warrant a 30 percent rating under DC 5276, the evidence must show severe symptoms that are characterized by symptoms such as marked deformity, pain on manipulation, swelling upon use and characteristic callositas.  Here, at a VA examination in November 2009, an examination of the feet revealed evidence of abnormal weightbearing and characteristic callosities along the arch of the feet.  Tenderness was also observed upon palpation.  On this basis, the Board determines that a 30 percent disability rating is warranted under DC 5276.

In making this determination, however, the Board also concludes that the 30 percent disability under DC 5276 must replace the previously assigned 10 percent ratings under DC 8722.  

Specifically, VA regulations prohibit providing separate disability ratings for what is effectively the same disability.  38 C.F.R. § 4.14 (2014) (Avoiding a practice known as "pyramiding").  When considering whether multiple ratings are prohibited, the critical element is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In this case, the Veteran's disability ratings under DC 8722 were assigned based on evidence at the November 2009 VA examination of neuralgia and decreased sensory functioning on the arches of both feet.  In the Board's view, these symptoms are effectively indications of pain without any evidence of paralysis.  Since evidence of pain is also being addressed in the criteria for a 30 percent rating under DC 5276, it would be inappropriate to assign separate ratings under both codes.   In making this determination, the Board would point out that terminating the 10 percent ratings under DC 8722 does not result in any material prejudice to the Veteran, as his overall disability rating is not reduced, but increased.

Thus, the only question remaining for review is whether a rating in excess of 30 percent is warranted for the Veteran's pes planus under DC 5276.  In order to warrant a rating in excess of 30 percent, the evidence must show pronounced flatfoot, characterized by extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation, and no improvement of symptoms with orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 (2015).

Based on the evidence of record, a rating in excess of 30 percent is not warranted.  Specifically, at a VA examination in November 2009, the Veteran complained of pain to a level of 6 out of 10 what was relieved by rest.  He has used orthotic inserts since active duty, and takes pain medication to control his symptoms.  Upon examination, he exhibited a steady gait, although abnormal weight bearing was observed.  There was no evidence of unusual shoe wear, and only moderate pain was observed upon palpation.  The Achilles tendon alignment was normal bilaterally.  While there was some malalignment, it was not marked.  The examiner also noted that the Veteran's symptoms of pain are relieved by orthopedic shoe wear.  Therefore, given the fact that there is no evidence of extreme tenderness or displacement of the tendo-achillis, a rating in excess of 30 percent is not warranted.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his foot symptoms are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his bilateral foot disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's bilateral foot disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In this regard, it is very important for the Veteran to understand that the pain he has in his feet has not been ignored, but is the basis for the 30 percent finding. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider pain and functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic code is already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that a 30 percent rating is warranted for the Veteran's pes planus.  However, in doing so, the Veteran's previously assigned ratings based on neurological symptomatology must be reduced.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with proper notice informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with a VA examination.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R.  § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board recognizes the Veteran's argument at his hearing before the Board in December 2015 that a new VA examination may be appropriate, because his most examination is now over 6 years old.  However, the Board disagrees that a new examination is necessary.  Specifically, the mere passage of time does not render a prior VA examination inadequate, and the Veteran has never asserted that his bilateral foot disability has actually worsened since that time.  His concerns at hearing have been addressed in the 30% finding. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

An initial 30 percent rating, but no more, for bilateral pes planus is granted, subject to the laws and regulations governing the payment of monetary benefits.   

The separate initial 10 percent ratings for neuropathy in the feet are terminated. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


